Title: To George Washington from Jonathan Trumbull, Sr., 27 April 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            My Dear Sir
                            Lebanon 27th April 1781
                        
                        I have the Honor of your Letter of the 7th instant respecting Camp Equipage for the se of the Troops of this
                            State—I am very sensible of the Importance of this Requisition & shall attend to it with particular
                            Consideration—Our Genl Assembly will meet soon—when your Letter with One from the Q.M. Genl shall be laid before
                            them—& hope Measures will be by then taken to make  necessary Preparations for the
                            Fulfillment of your Excellency’s Wishes. With every Sentiment of Respect and Esteem—I am Dear Sir Your most Obedient humble
                            Servant 
                        
                            Jonth. Trumbull
                        
                    